Exhibit 10.1

AMENDMENT NO. 2

TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
December 13, 2010 (“Amendment No. 2”), by and among C&D Technologies, Inc., a
Delaware corporation (“Parent”), C&D International Investment Holdings Inc., a
Delaware corporation (“International”), C&D Charter Holdings, Inc., a Delaware
corporation (“Charter”), C&D Energy Storage, LLC, a Delaware limited liability
company (“Energy” and, together with International, Charter each individually, a
“Guarantor” and collectively, “Guarantors”), the parties from time to time to
the Loan Agreement (as hereinafter defined) as lenders (each individually, a
“Lender” and collectively, “Lenders”) and Wells Fargo Bank, National
Association, a national banking association and successor by merger to Wachovia
Bank, National Association, in its capacity as agent for Lenders pursuant to the
Loan Agreement (in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, Parent and Guarantors have entered into financing arrangements with
Agent and Lenders pursuant to which Lenders (or Agent on behalf of Lenders) have
made and may make loans and advances and provide other financial accommodations
to Borrowers and Guarantors as set forth in, and subject to the terms and
conditions of, the Amended and Restated Loan and Security Agreement, dated
April 9, 2010, as amended, by and among Agent, Lenders, Borrowers and Guarantors
(as amended and supplemented hereby and as the same may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”) and the other Financing Agreements (as defined therein);

WHEREAS, Borrowers, Guarantors, Agent and Lenders have agreed to certain
amendments to the Loan Agreement, subject to the terms and conditions herein;
and

WHEREAS, by this Amendment No. 2, Borrowers, Guarantors, Agent and Lenders wish
to evidence such amendments;

NOW, THEREFORE, in consideration of the foregoing, the mutual conditions and
agreements and covenants set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

1.1 Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below and the other Financing Agreements shall
be deemed and are hereby amended to include, in addition and not in limitation,
each of the following definitions:

(a) “Amendment No. 2” shall mean this Amendment No. 2 to Amended and Restated
Loan and Security Agreement by and among Borrowers, Guarantors, Agent and
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.



--------------------------------------------------------------------------------

(b) “Amendment No. 2 Effective Date” shall mean the date of the effectiveness of
this Amendment No. 2 in accordance with Section 3 of this Amendment No. 2.

1.2 Amendments to Definitions. Each of the defined terms in the Loan Agreement
or any of the other Financing Agreements set forth below shall be deemed to be
amended and restated in their entirety to have the meaning as to such term set
forth below:

(a) “Availability Block” shall mean the amount of $0.

1.3 Interpretation. For purposes of this Amendment No. 2, unless otherwise
defined or amended herein, including, but not limited to, those terms used
and/or defined in the recitals hereto, all terms used herein shall have the
respective meanings assigned to such terms in the Loan Agreement.

2. Representations and Warranties. Each Borrower and Guarantor hereby represents
and warrants to Agent and Lenders the following (which shall survive the
execution and delivery of this Amendment No. 2), the truth and accuracy of which
on the date hereof are a continuing condition of the making of Loans and
providing Letters of Credit to Borrowers and Guarantors:

2.1 This Amendment No. 2 has been duly authorized, executed and delivered by it,
and has been authorized by all necessary action on the part of such Borrower or
Guarantor which is a party hereto (and, if necessary, their respective
stockholders) and each such agreement is in full force and effect as of the date
hereof, and the agreements and obligations of each Borrower and Guarantor, as
the case may be, contained herein, constitute the legal, valid and binding
obligations of such Borrower or Guarantor, enforceable against it in accordance
with its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.

2.2 The execution, delivery and performance of this Amendment No. 2 (a) are all
within the corporate or limited liability company powers of each Borrower and
Guarantor and (b) are not in contravention of law or the terms of such
Borrower’s or Guarantor’s certificate of incorporation, by-laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which such Borrower or Guarantor is a party or by which such Borrower or
Guarantor or their respective properties are bound.

2.3 After giving effect to this Amendment No. 2, no Default or Event of Default
exists or has occurred and is continuing.

 

2



--------------------------------------------------------------------------------

3. Conditions Precedent. The amendments contained herein shall become effective
on the first date upon which Agent is in receipt of each of the following, in
each case in form and substance reasonably satisfactory to Agent:

3.1 an executed original or executed original counterparts of this Amendment
No. 2, duly authorized, executed and delivered by the parties hereto;

3.2 a true and correct copy of any consent, waiver or approval (if any) to or of
this Amendment No. 2, which any Borrower or any Guarantor is required to obtain
from any other Person;

3.3 any approvals of Lenders, in form and substance satisfactory to Agent, to
the terms and conditions of this Amendment No. 2 as are required under the terms
of the Loan Agreement; and

3.4 an executed original or executed original counterparts of an amendment and
restatement of the Term Loan Fee Letter, duly authorized, executed and delivered
by the parties thereto.

4. Provisions of General Application.

4.1 Effect of this Amendment. Except as expressly amended pursuant hereto, no
other changes or modifications to the Financing Agreements are intended or
implied and, in all other respects, the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent that any provision of the Loan Agreement or
any of the other Financing Agreements are inconsistent with the provisions of
this Amendment No. 2, the provisions of this Amendment No. 2 shall control. The
Loan Agreement and this Amendment No. 2 shall be read and construed as one
Agreement.

4.2 Costs, Fees and Expenses. Borrowers and Guarantors agree to reimburse Agent
and each Lender (including Term Loan Lender) upon demand by Agent for all costs,
fees and expenses (including the reasonable fees and expenses of counsels to
Agent and each Lender (including Term Loan Lender)) incurred in connection with
the preparation, execution and delivery of this Amendment No. 2.

4.3 Governing Law. The validity, interpretation and enforcement of this
Amendment No. 2 and the other Financing Agreements (except as otherwise provided
therein) and any dispute arising out of the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of New York, but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of New York.

4.4 Binding Effect. This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns. Any acknowledgments or consents contained herein shall not be construed
to constitute a consent to any other or further action by a Borrower or
Guarantor to entitle such Borrower or Guarantor to any other consent.

 

3



--------------------------------------------------------------------------------

4.5 Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent and Lenders to effectuate the provisions and purposes of this
Amendment No. 2.

4.6 Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 2.

4.7 Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be an original but all of which taken together
shall constitute one and the same Agreement. Delivery of an executed counterpart
of this Amendment No. 2 by telefacsimile or other electronic means shall have
the same force and effect as the delivery of an original executed counterpart of
this Amendment No. 2. Any party delivering an executed counterpart of this
Amendment No. 2 by telefacsimile or other electronic means shall also deliver an
originally executed counterpart of this Amendment No. 2, but the failure to do
so shall not affect the validity, enforceability or binding effect of this
Amendment No. 2.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the date and year
first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as successor by merger to Wachovia Bank, National Association,

Agent and Issuing Bank

By:   /s/ Marc J. Breier Title:   Managing Director SILVER OAK CAPITAL, L.L.C.,
as Term Loan Lender By:   /s/ Thomas M. Fuller Title:   Authorized Signatory C&D
TECHNOLOGIES, INC. By:   /s/ Ian J. Harvie Title:   Senior Vice President and
Chief Financial Officer C&D INTERNATIONAL INVESTMENT HOLDINGS INC. By:   /s/
John Brawner Title:   President C&D CHARTER HOLDINGS, INC. By:   /s/ Ian J.
Harvie Title:  

Director

C&D ENERGY STORAGE, LLC By:   /s/ Ian J. Harvie Title:  

Director